 


110 HR 3966 IH: Early Education Workforce Act
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3966 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Ms. Hirono introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide for a statewide early childhood education professional development and career system, and for other purposes. 
 
 
1.Grants authorizedTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following: 
 
CEarly childhood education professional development and career system 
231.Short titleThis part may be cited as the Early Education Workforce Act. 
232.FindingsCongress makes the following findings: 
(1)According to 2005 data from the Bureau of the Census, nearly 12,000,000 children under the age of 5 are in some type of child care arrangement. 
(2)The knowledge and skills of individuals in early childhood education programs, including administrators, directors, teachers, and other staff, is a predictor of the ability to provide high quality experiences for children in such programs. 
(3)Early childhood professionals enter the early childhood education field through various paths. Some individuals have completed early childhood education professional preparation programs prior to working in an early childhood education program. 
(4)The delivery system of education, professional development, and training for early childhood educators has disparate standards and funding. 
(5)Funding for such education, professional development, and training is fragmented, sporadic, and insufficient. 
(6)Compensation (salaries and benefits) for early childhood education program personnel is woefully inadequate, and creates a crisis in the attraction and retention of high quality staff and directors. 
(7)To attract and retain qualified adults to work in early childhood programs, there must be viable career lattices that provide opportunities for continued professional development and increased compensation. 
233.PurposeIt is the purpose of this part— 
(1)to improve the quality of the early childhood education workforce by creating a statewide early childhood education professional development and career system linked to appropriate compensation for early childhood education program staff, directors, and administrators; and 
(2)to create— 
(A)a coherent system of core competencies, pathways to qualifications, credentials, degrees, quality assurances, access, and outreach for early childhood education program staff, directors, and administrators; 
(B)articulation agreements so that early childhood education professionals can have smooth transitions among degrees; and 
(C)compensation initiatives for individuals working in an early childhood education program that reflect the individuals' credentials, degrees and experience. 
234.Definition of early childhood education programIn this part, the term early childhood education program means— 
(1)a family child care program, center-based child care program, State pre-kindergarten program, school program, or other out-of-home early childhood development care program, that— 
(A)is licensed or regulated by the State; and 
(B)serves 2 or more unrelated children from birth until entry into kindergarten; 
(2)a Head Start Program carried out under the Head Start Act; or 
(3)an Early Head Start Program carried out under section 645A of the Head Start Act. 
235.Grants authorized 
(a)In generalThe Secretary is authorized to award grants to States in accordance with the provisions of this part to enable such States— 
(1)to establish a State Task Force described in section 236; 
(2)to support the activities of the State Task Force described in section 237; and 
(3)to pay the costs of the activities described in the statewide plan submitted pursuant to section 238(b). 
(b)Competitive basisGrants under this part shall be awarded on a competitive basis. 
(c)DurationGrants under this part shall be awarded for a period of 5 years. 
(d)Equitable geographic distributionIn awarding grants under this part the Secretary shall take into consideration providing an equitable geographic distribution of the grants. 
236.Establishment of State Early Childhood Education Professional Development and Career System Task Force 
(a)In generalThe Governor of the State shall establish, or may designate an existing entity to serve as, the State Early Childhood Education Professional Development and Career System Task Force (hereafter in this part referred to as the State Task Force). 
(b)MembershipThe State Task Force shall include, to the maximum extent possible— 
(1)a representative of the State agency that administers the Child Care and Development Block Grant; 
(2)a representative of the State agency that regulates child care providers; 
(3)a representative of the State educational agency; 
(4)a representative of the State agency responsible for higher education; 
(5)a representative of the State entity that establishes requirements for teacher licensure, certification, or professional standards for early childhood educators; 
(6)the State Director of Head Start Collaboration; 
(7)a representative of an institution of higher education that awards an associate degree; 
(8)a representative of an institution of higher education that awards a baccalaureate or graduate degree; 
(9)1 or more providers of an early childhood education program who represent the diverse range of early childhood education program settings; 
(10)a representative of the State network of child care resource and referral agencies; 
(11)a representative of a State organization representing providers of early childhood education programs that provide— 
(A)professional development to staff in early childhood education programs; and 
(B)other assistance; 
(12)a representative of any statewide early childhood workforce scholarship or supplement initiative; and 
(13)a representative of any other entity the Governor of the State determines relevant to the activities of the State Task Force. 
237.State Task Force Activities 
(a)ActivitiesThe State Task Force shall— 
(1)coordinate and communicate regularly with, and provide recommendations for a statewide early childhood professional development and career system to, the State early learning council or similar State entity charged with creating a comprehensive system of early childhood education in the State; 
(2)develop a plan for a comprehensive statewide professional development and career system, for individuals working in early childhood education programs or for early childhood education providers, that includes— 
(A)methods of providing outreach to early childhood education program staff, directors, and administrators, including how outreach is made to non-English speaking providers, to enable the staff, directors, and administrators to be aware of the opportunities and resources available under the plan; 
(B)developing a unified data collection and dissemination system for early childhood education training, professional development, and higher education programs, and providing resources for paying the costs of enrollment and completion in such training, professional development, and programs; 
(3)conduct a periodic statewide survey concerning— 
(A)the demographics of individuals working in early childhood education programs in the State, including information disaggregated by— 
(i)race, gender, and ethnicity; 
(ii)compensation levels; 
(iii)type of early childhood education program setting; 
(iv)specialized knowledge of child development; 
(v)years of experience in an early childhood education program; and 
(vi)attainment of— 
(I)academic credit for coursework; 
(II)an academic degree; 
(III)a credential; 
(IV)licensure; or 
(V)certification in early childhood education; and 
(B)opportunities for and barriers to high quality professional development, training, and higher education degree programs, in early childhood development and learning; 
(4)develop a statewide professional development and career lattice providing for a variety of early childhood professional roles with varying professional qualifications and responsibilities for early childhood education personnel, including strategies to enhance the compensation (salaries and benefits) of such personnel, and provide resources for paying the costs of enrollment and completion in the training, professional development, and programs related to the career lattice; 
(5)assist 2- and 4-year public and private institutions of higher education to develop articulation agreements and mechanisms, including transforming diverse training, professional development, and experience into academic credit; 
(6)provide for mentoring and coaching programs to support new teachers in and directors of early childhood education programs; 
(7)provide for career development advising with respect to the field of early childhood education, including informing an individual regarding— 
(A)entry into and continuing education requirements for professional roles in the field; 
(B)available financial assistance; and 
(C)professional development and career advancement in the field; 
(8)support programs of institutions of higher education that provide an associate, a baccalaureate, or a graduate degree in early childhood education in order to meet the standards a of national accrediting agency or association for such degree program; and 
(9)provide for a system of quality assurance with respect to the early childhood education professional development and career system, including standards or qualifications for individuals and entities who offer training and professional development in early childhood education. 
(b)Public hearingsThe State Task Force shall hold public hearings and provide an opportunity for public comment on the activities described in the statewide plan described in section 238(b). 
(c)Periodic reviewAfter submission to the Secretary of a statewide plan described in section 238(b), the State Task Force shall meet periodically to review implementation of the statewide plan and to recommend any changes to the statewide plan the State Task Force determines necessary. 
238.State application and statewide plan 
(a)In generalEach State desiring a grant under this part shall submit an application to the Secretary at such time, in such manner and accompanied by such information as the Secretary may reasonably require. Each such application shall include a description of— 
(1)the membership of the State Task Force; 
(2)the activities for which assistance will be used; 
(3)other Federal, State, local, and private resources that will be available to support the activities of the State Task Force described in section 237; 
(4)the availability within the State of training, teacher preparation, professional development, compensation initiatives, and career systems related to early childhood education; and 
(5)the resources available within the State for such training, teacher preparation, professional development, compensation initiatives, and career systems. 
(b)Contents of statewide planNot later than 1 year after receiving a grant under this part, a State shall submit a statewide plan to the Secretary that shall— 
(1)describe other Federal, State, local, and private resources that will be used in combination with a grant under this section to develop or expand the State’s early childhood education professional development and career system; 
(2)describe the ways in which the State will— 
(A)coordinate the various State and local activities that support the early childhood education professional development and career system; and 
(B)ensure that individuals working in early childhood education programs in the State reflect the diversity of children served by the programs; 
(3)describe the ways in which the State will use the funds received under this part and any other funds available to the State to carry out the activities described in section 237; and 
(4)describe the ways the State Task Force will carry out the activities described in section 237. 
239.Report and evaluation 
(a)State reportEach State receiving a grant under this part shall— 
(1)evaluate the activities assisted under this part to determine— 
(A)the effectiveness of the activities assisted under this part in achieving State goals; 
(B)the impact of a career lattice for individuals working in early childhood education programs; 
(C)the impact of the activities assisted under this part on licensing or regulating requirements for individuals in the field of early childhood development; 
(D)the impact of the activities assisted under this part and the impact of the statewide plan on the quality of education, professional development and training related to early childhood education programs that is offered in the State; and 
(E)the change in compensation and retention of individuals working in early childhood education programs within the State resulting from the activities assisted under this part; and 
(2)submit a report at the end of the grant period to the Secretary regarding the evaluation described in paragraph (1). 
(b)Secretary’s evaluationNot later than September 30, 2013, the Secretary, in consultation with the Secretary of Health and Human Services, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives an evaluation of the State reports submitted under subsection (a)(2). 
240.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2008 and each of the 4 succeeding fiscal years.. 
 
